IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Charles Sealey,                        :
                         Petitioner    :
                                       :
               v.                      :        No. 1524 C.D. 2019
                                       :
Workers' Compensation Appeal           :
Board (Elwyn Inc.),                    :
                       Respondent      :


PER CURIAM                            ORDER


               NOW, November 18, 2020, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.